STONE, C. J.
We have examined the record in this case with care, and are not able to perceive any error in the rulings of the court. The pretenses alleged to have been falsely made were of fact, and not mere opinion, or promise broken. They were calculated to deceive; and if they were intentionally made, were acted on, and a thing of value parted with in the confidence of their truth, while in fact they were false and intended to defraud, every requirement of the statute was met, and the defendant was and is guilty. — Code of 1886, § 3811.
The indictment is sufficient. —Form 47, Code of 1886, Vol. 2, p. 272.
The charge of the court is free from error. — 3 Brick. Dig. 207.
There is nothing in the objection that the trial was had on Good Friday — a legal holiday.—Belmont C. & R. R. Co. v. Smith, 74 Ala. 206; Pfister v. State, 84 Ala. 432.
Affirmed.